DREMAN VALUE MANAGEMENT, LLC 777 South Flagler Drive Suite 800 – West Tower West Palm Beach, FL 33401 Letter Agreement December 15, 2010 To:Dreman Contrarian Funds 2960 N. Meridian St., Suite 200 Indianapolis, Indiana46208 Re:Dreman High Opportunity Fund Dear Sirs: You have engaged us to act as the investment adviser to the Dreman High Opportunity Fund (the “Fund”) pursuant to an Investment Advisory Agreement approved by the Board of Trustees. Effective as of March 1, 2011 we hereby agree to waive our management fee and/or reimburse expenses of the Fund, but only to the extent necessary so that the Fund’s total annual operating expenses excluding brokerage fees and commissions; borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short); any 12b-1 fees, taxes; extraordinary expenses; and any indirect expenses (such as expenses incurred by other investment companies in which the Fund may invest); do not exceed 0.70% of the Fund’s average daily net assets.This Agreement shall continue in place until the earlier to occur of February 28, 2012, or such date as the Fund is terminated or liquidated in accordance with the provisions of the Declaration of Trust or Bylaws.We understand that we may not terminate this Agreement prior to such date, except that we may voluntarily agree to lower the expense cap. Each waiver or reimbursement of an expense by us is subject to repayment by the Fund within the three fiscal years following the fiscal year in which the expense was incurred, provided that the Fund is able to make the repayment without exceeding the above expense limitation. Very truly yours, DREMAN VALUE MANAGEMENT, LLC By: /s/ Robert A. Loverro Name:Robert A. Loverro Title: VP Finance Acceptance The foregoing Agreement is hereby accepted. DREMAN CONTRARIAN FUNDS By:/s/ John C. Swhear John C. Swhear, President DREMAN VALUE MANAGEMENT, LLC 777 South Flagler Drive Suite 800 – West Tower West Palm Beach, FL 33401 Letter Agreement December 15, 2010 To:Dreman Contrarian Funds 2960 N. Meridian St., Suite 200 Indianapolis, Indiana46208 Re:Dreman Contrarian Mid Cap Value Fund Dear Sirs: You have engaged us to act as the investment adviser to the Dreman Contrarian Mid Cap Value Fund (the “Fund”) pursuant to an Investment Advisory Agreement approved by the Board of Trustees. Effective as of March 1, 2011 we hereby agree to waive our management fee and/or reimburse expenses of the Fund, but only to the extent necessary so that the Fund’s total annual operating expenses excluding brokerage fees and commissions; borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short); any 12b-1 fees, taxes; extraordinary expenses; and any indirect expenses (such as expenses incurred by other investment companies in which the Fund may invest); do not exceed 1.00% of the Fund’s average daily net assets.This Agreement shall continue in place until the earlier to occur of February 28, 2012, or such date as the Fund is terminated or liquidated in accordance with the provisions of the Declaration of Trust or Bylaws.We understand that we may not terminate this Agreement prior to such date, except that we may voluntarily agree to lower the expense cap. Each waiver or reimbursement of an expense by us is subject to repayment by the Fund within the three fiscal years following the fiscal year in which the expense was incurred, provided that the Fund is able to make the repayment without exceeding the above expense limitation. Very truly yours, DREMAN VALUE MANAGEMENT, LLC By: /s/ Robert A. Loverro Name:Robert A. Loverro Title: VP Finance Acceptance The foregoing Agreement is hereby accepted. DREMAN CONTRARIAN FUNDS By:/s/ John C. Swhear John C. Swhear, President DREMAN VALUE MANAGEMENT, LLC 777 South Flagler Drive Suite 800 – West Tower West Palm Beach, FL 33401 Letter Agreement December 15, 2010 To:Dreman Contrarian Funds 2960 N. Meridian St., Suite 200 Indianapolis, Indiana46208 Re:Dreman Contrarian Small Cap Value Fund Dear Sirs: You have engaged us to act as the investment adviser to the Dreman Contrarian Small Cap Value Fund (the “Fund”) pursuant to an Investment Advisory Agreement approved by the Board of Trustees. Effective as of March 1, 2011 we hereby agree to waive our management fee and/or reimburse expenses of the Fund, but only to the extent necessary so that the Fund’s total annual operating expenses excluding brokerage fees and commissions; borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short); any 12b-1 fees, taxes; extraordinary expenses; and any indirect expenses (such as expenses incurred by other investment companies in which the Fund may invest); do not exceed 1.00% of the Fund’s average daily net assets.This Agreement shall continue in place until the earlier to occur of February 28, 2012, or such date as the Fund is terminated or liquidated in accordance with the provisions of the Declaration of Trust or Bylaws.We understand that we may not terminate this Agreement prior to such date, except that we may voluntarily agree to lower the expense cap. Each waiver or reimbursement of an expense by us is subject to repayment by the Fund within the three fiscal years following the fiscal year in which the expense was incurred, provided that the Fund is able to make the repayment without exceeding the above expense limitation. Very truly yours, DREMAN VALUE MANAGEMENT, LLC By: /s/ Robert A. Loverro Name:Robert A. Loverro Title: VP Finance Acceptance The foregoing Agreement is hereby accepted. DREMAN CONTRARIAN FUNDS By:/s/ John C. Swhear John C. Swhear, President DREMAN VALUE MANAGEMENT, LLC 777 South Flagler Drive Suite 800 – West Tower West Palm Beach, FL 33401 Letter Agreement December 15, 2010 To:Dreman Contrarian Funds 2960 N. Meridian St., Suite 200 Indianapolis, Indiana46208 Re:Dreman Market Over-Reaction Fund Dear Sirs: You have engaged us to act as the investment adviser to the Dreman Market Over-Reaction Fund (the “Fund”) pursuant to an Investment Advisory Agreement approved by the Board of Trustees. Effective as of March 1, 2011 we hereby agree to waive our management fee and/or reimburse expenses of the Fund, but only to the extent necessary so that the Fund’s total annual operating expenses excluding brokerage fees and commissions; borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short); any 12b-1 fees, taxes; extraordinary expenses; and any indirect expenses (such as expenses incurred by other investment companies in which the Fund may invest); do not exceed 0.85% of the Fund’s average daily net assets.This Agreement shall continue in place until the earlier to occur of February 28, 2012, or such date as the Fund is terminated or liquidated in accordance with the provisions of the Declaration of Trust or Bylaws.We understand that we may not terminate this Agreement prior to such date, except that we may voluntarily agree to lower the expense cap. Each waiver or reimbursement of an expense by us is subject to repayment by the Fund within the three fiscal years following the fiscal year in which the expense was incurred, provided that the Fund is able to make the repayment without exceeding the above expense limitation. Very truly yours, DREMAN VALUE MANAGEMENT, LLC By: /s/ Robert A. Loverro Name:Robert A. Loverro Title: VP Finance Acceptance The foregoing Agreement is hereby accepted. DREMAN CONTRARIAN FUNDS By:/s/ John C. Swhear John C. Swhear, President DREMAN VALUE MANAGEMENT, LLC 520 East Cooper Avenue, Suite 230-4 Aspen, Colorado 81611 Letter Agreement December 15, 2010 To:Dreman Contrarian Funds 2960 N. Meridian St., Suite 200 Indianapolis, Indiana46208 Re:Dreman Contrarian International Value Fund Dear Sirs: You have engaged us to act as the investment adviser to the Dreman Contrarian International Value Fund (the “Fund”) pursuant to an Investment Advisory Agreement approved by the Board of Trustees. Effective as of March 1, 2011 we hereby agree to waive our management fee and/or reimburse expenses of the Fund, but only to the extent necessary so that the Fund’s total annual operating expenses excluding brokerage fees and commissions; borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short); any 12b-1 fees, taxes; extraordinary expenses; and any indirect expenses (such as expenses incurred by other investment companies in which the Fund may invest); do not exceed 1.40% of the Fund’s average daily net assets.This Agreement shall continue in place until the earlier to occur of February 28, 2012, or such date as the Fund is terminated or liquidated in accordance with the provisions of the Declaration of Trust or Bylaws.We understand that we may not terminate this Agreement prior to such date, except that we may voluntarily agree to lower the expense cap. Each waiver or reimbursement of an expense by us is subject to repayment by the Fund within the three fiscal years following the fiscal year in which the expense was incurred, provided that the Fund is able to make the repayment without exceeding the above expense limitation. Very truly yours, DREMAN VALUE MANAGEMENT, LLC By: /s/ Robert A. Loverro Name:Robert A. Loverro Title:VP Finance Acceptance The foregoing Agreement is hereby accepted. DREMAN CONTRARIAN FUNDS By:/s/ John C. Swhear John C. Swhear, President
